Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is responsive to the Arguments and Amendment filed on 08/29/2022, wherein claims 2 and 4 were amended.
	It is noted that the Terminal Disclaimer filed on 08/29/2022 was not approved.
	Claims 1-7 are pending.
Priority
	The instant application is a continuation of 16/388,678, filed 04/01/2019, which is a 371 of PCT/US2017/054988, filed 10/03/2017, which claims priority to provisional application 62/403,630, filed 10/03/2016.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 62/403,630 and 16/388,678, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Neither Application Nos. 62/403,630 or 16/388,678 provide support for co-enzyme q10, glycine, proline, lact. Acidophilus culture, bifido bifidium culture, lac. Bulgaricus culture, bifido longum culture, strep. Thermophilus culture, papain, pepsin, lipase, bromelain, pancreatin, lactase, betaine, pineapple juice powder, papaya fruit powder, quercetin, egcg, opc, anthocyanins, ellagic acid, or astaxanthin.  As such, claims 3 and 4 are afforded a filing date of 04/01/2019, the filing date of the instant application.  
Application No. 62/403,630 does not provide support for the flavorants recited in claim 7.  As such, claim 7 is afforded a filing date of 10/03/2017, the filing date of Application No. 16/338,678.

Claim Objections
Claims 3-7 are objected to because of the following informalities:  
-In claims 3-4 and 7, the components of the nutritional supplement are recited as words beginning with uppercase letters.  However, these words are neither proper nouns nor the start of sentences.  As such, they should begin with lowercase letters.
-In claims 3-4, the abbreviations “EGCG,” “OPC,” “Lact.,” and “Strep.” are not defined in the claims or the specification.  At the first use of an abbreviation, the full word should be spelled out with the abbreviation in parentheses.  Following this use, the abbreviation may be solely relied upon.
	-Where possible, claims are to be complete in themselves.  Incorporation by reference to a specific figure or table, as recited in claim 4, "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. MPEP 2173.05(s).
-Applicant is advised that should claim 5 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 4 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 are indefinite because they are confusing.
	-The claims recite whey protein isolate and whey protein concentrate.  Since the primary difference between the isolate and concentrate is that the isolate is more pure, it is not clear if these are separate ingredients or the same ingredient.
	For the purpose of examination, these terms are interpreted as equivalent products.  
	-The term “fructooligosaccharides/Inulin” is not understood.  It is not clear if this is a combination product, if inulin is another name for fructooligosaccharide, or if this term means something else entirely.
	For the purpose of examination, this term is interpreted as fructo-oligosaccharide.  
	-The recitation of the term “mixed tocopherols” in combination with the recitation of the term “vitamin E” is not understood.  Since tocopherols are compounds with vitamin E activity, it is not understood how “mixed tocopherols” and “vitamin E” are distinct.
	For the purpose of examination, “mixed tocopherols” is interpreted as “vitamin E.”  
	-The term “preparation” in “cordyceps preparation,” “Ganoderma lucidum preparation,” “shiitake preparation,” “maitake preparation,” and “turkey tail preparation” is unclear.  It is not known if a preparation is a composition with additional ingredients, an extract, a mixture or something else entirely. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Note: The below rejection over Wang is maintained as applied in the 05/27/2022 Office Action, but has been slightly modified.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated  by Wang (PLos ONE, published 2013, PTO-892).
Wang teaches the reduction of splenic immunosuppressive cells and enhancement of anti-tumor immunity by synergy of fish oil and selenium yeast by way of a dietary supplement (title, abstract, pg. 2, Col. 1, pg. 9, Fig 4, ).  Administration of the supplement to mice with cancerous tumors, wherein the tumor size decreases is exemplified (pg. 2, Materials and Methods, pgs. 4-6).
While Wang does not explicitly teach identifying a patient in need of treatment for a cancer comprising a cancer stem cell, it is reasonable to assume that the cancer patients of Hsia ‘795 are in need of treatment for a cancer comprising a cancer stem cell, since cancer stem cells, as evidenced by Knox (VeryWellHealth, PTO-892), are those cells which create a cancerous tumor and cancer is characterized by tumors, as evidenced by NIH (NIH Nat’l Cancer Institute, PTO-892).  Thus, while the prior art does not explicitly teach a cancer comprising a cancer stem cell, burden is on Applicant to show that the prior art does not have these properties.

While Wang does not explicitly teach amounts, it is reasonable to assume that the amounts administered by Wang are “effective to reduce growth of the cancer stem cell,” since the amounts of nutritional supplement comprising selenium and fish oil of Wang are administered in an amount that decreases tumor growth in mice with cancerous tumors.  The instant specification recites amounts of the nutritional supplement comprising selenium and fish oil as ranging from about 1mg/kg to about 100g/kg as a unit dose, wherein administration is from four times a day to one time per week (pg. 16).  The specification further teaches these amounts as decreasing tumor volume, causing weight gain, increasing proinflammatory cytokines, modifying gene expression in tumor cells, normalizing serum albumin and blood cell characterization, and more.  As such, it is unclear what specific amount is “effective to reduce growth of the cancer stem cell.”  Burden is on Applicant to show that the prior art is not an amount “effective to reduce growth of the cancer stem cell.”Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

	
	Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2014/0294795 to Hsia (published 2014, IDS of 05/10/2022).
	Hsia ‘795 teaches nutritional compositions for cancer patients (abstract).  The compositions can be used in combination with or without therapeutic treatments for cancer, specifically chemotherapy, target therapy and radiation therapy, to aid the cancer patient in eliminating the cancer (paragraph 8).  The ingredients work synergistically together to aid in the anti-neoplastic process (paragraph 9).  
	Specifically taught is a nutritional composition suitable for oral consumption comprising selenium in the form of selenium yeast together with a fish oil preparation.
The preferred amount of selenium yeast is from about 5mcg to about 500 mcg (paragraph 10).  
The fish oil comprises EDA and DHA in the amount from 0.50mg to about 1.5g (paragraph 11).  
Exemplified as additional ingredients include beta carotene, vitamin D3, vitamin K, vitamin B12, folic acid, zinc, chromium, molybdenum, glutamine, arginine, taurine, lysine, CoQ-10, niacin, riboflavin, thiamin, biotin, calcium, iron, iodine, copper manganese, inositol, whey protein isolate, non-fat milk, rice protein, calcium caseinate, and soy lecithin (pg. 2-4, Examples 1-5). 
While Hsia ‘795 does not explicitly teach identifying a patient in need of treatment for a cancer comprising a cancer stem cell, it is reasonable to assume that the cancer patients of Hsia ‘795 are in need of treatment for a cancer comprising a cancer stem cell, as evidenced by Knox (VeryWellHealth, PTO-892), since cancer stem cells are those which create a cancerous tumor and cancer is characterized by tumors, as evidenced by NIH (NIH Nat’l Cancer Institute, PTO-892).  Thus, while the prior art does not explicitly teach a cancer comprising a cancer stem cell, burden is on Applicant to show that the prior art does not have these properties.
Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0294795 to Hsia (published 2014, IDS of 05/10/2022) as applied to claims 1-2 and 5-6 above, and further in view of US 2006/0088574 to Manning (published 2006, PTO-892).
Hsia ‘795 is applied as discussed in the above 35 USC 102 rejection.
While Hsia ‘795 teaches a method of treating cancer by administering a nutritional supplement comprising selenium and fish oil to a cancer patient, it differs from that of the instantly claimed invention in that it does not teach flavorants.
Manning ‘574 teaches nutritional supplements for oral administration (abstract).  Nutritional supplements can contain one or more of a wide variety of edible natural or artificial flavoring agents, to produce a wide variety of different flavors, sweetening agents and/or taste masking agents which may provide sweetness or a variety of food flavors to nutritional supplements and/or mask an unpleasant taste that an ingredient of the supplement may impart.  The flavor can be used in a manner that encourages consumer compliance (paragraph 375).  
Brown sugar, honey and French vanilla are taught as flavorants (paragraphs 377-388).  
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add the brown sugar, honey or French vanilla of Manning ‘574 to the nutritional supplement of Hsia ‘795, to arrive at the instantly claimed method.  One of ordinary skill in the art would have been motived to add brown sugar, honey or French vanilla to the nutritional supplement of Hsia ‘795, with a reasonable expectation of success, because Manning ‘574 teaches brown sugar, honey or French vanilla as flavoring agents for nutritional supplements and teaches flavorants as sweetening agents and/or taste masking agents which may provide sweetness or a variety of food flavors to nutritional supplements and/or mask an unpleasant taste that an ingredient of the supplement may impart.  
Claim Interpretation
	It is noted that while claim 1 recites “identifying a patient,” this recitation is generic and is not followed by any active detection steps.  While the specification teaches how to identify tumors in patients through CD31-specific staining and immunofluorescence, these limitations are not recited in the instant claims, and it is improper to read limitation contained in the specification into the claims.  See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim, MPEP 2111.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,905,725. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘725 claims a method for the treatment of cancer comprising a pharmaceutical preparation comprising fish oil and selenium in a nutritional supplement comprising ingredients as listed in “Table 1.”  The ingredients in Table 1 of ‘725 are those claimed in instant claims 3, 4 and 7.

Claims 1-6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,905,723. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘723 claims a method of treating a tumor comprising determining a radiotherapy protocol for a patient and administering a nutritional supplement comprising fish oil, selenium and the ingredients claimed in instant claims 3 and 4.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,206,861. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘861 claims a method of treating a tumor comprising applying a radiotherapy protocol to a patient and a nutritional supplement comprising fish oil, selenium, and the ingredients claimed in instant claims 3 and 4.

Claims 1-2 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,117,902. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘902 claims a method of treating cancer cachexia and suppression of neoplastic growth in a cancer patient comprising administering a nutritional composition comprising selenium and fish oil. 
RESPONSE TO ARGUMENTS
Claim Objections
	Applicants argue that the meaning of EGCG and OPC are known terms of art that refer to plant compounds epigallocatechin gallate and oligomeric proanthocyanidins.
	While the Examiner agrees that EGCG and OPC refer to epigallocatechin gallate and oligomeric proanthocyanidins, the meaning of acronyms can change over time.  Since EGCG and OPC are not defined in the specification, the objection over these acronyms is maintained.

102 over Wang
	Applicant argues that Wang does not teach the utility of selenium and fish oil in methods for reducing growth of cancer stem cells or of providing these components in amounts effective to realize this result.
This argument is not persuasive.  Applicant’s arguments rely on language recited in preamble recitations in claim 1. When reading the preamble in the context of the entire claim, the recitation “of reducing growth of a cancer stem cell,” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Additionally, as recited in the above 102 rejection over Wang, while Wang does not explicitly teach identifying a patient in need of treatment for a cancer comprising a cancer stem cell, it is reasonable to assume that the cancer patients of Hsia ‘795 are in need of treatment for a cancer comprising a cancer stem cell, since cancer stem cells, as evidenced by Knox (VeryWellHealth, PTO-892), are those cells which create a cancerous tumor and cancer is characterized by tumors, as evidenced by NIH (NIH Nat’l Cancer Institute, PTO-892).  Thus, while the prior art does not explicitly teach a cancer comprising a cancer stem cell, burden is on Applicant to show that the prior art does not have these properties.
Furthermore, although Wang does not explicitly teach amounts, it is reasonable to assume that the amounts administered by Wang are “effective to reduce growth of the cancer stem cell,” since the amounts of nutritional supplement comprising selenium and fish oil of Wang are administered in an amount that decreases tumor growth in mice with cancerous tumors.  The instant specification recites amounts of the nutritional supplement comprising selenium and fish oil as ranging from about 1mg/kg to about 100g/kg as a unit dose, wherein administration is from four times a day to one time per week (pg. 16).  The specification further teaches these amounts as decreasing tumor volume, causing weight gain, increasing proinflammatory cytokines, modifying gene expression in tumor cells, normalizing serum albumin and blood cell characterization, and more.  As such, it is unclear what specific amount is “effective to reduce growth of the cancer stem cell.”  Burden is on Applicant to show that the prior art is not an amount “effective to reduce growth of the cancer stem cell.”
Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622